COURT OF APPEALS
                         SEVENTH DISTRICT OF TEXAS
                                AMARILLO

                                       MANDATE
THE STATE OF TEXAS

       To the 46th District Court of Wilbarger County, Greeting:

      BEFORE our Court of Appeals for the Seventh District of Texas, on September
14, 2017, the cause upon appeal to revise or reverse your judgment between

                      Brian David Benson v. The State of Texas

            Case Number: 07-17-00122-CR Trial Court Number: 12,059

was determined and therein our said Court made its order in these words:

        Pursuant to the opinion of the Court dated September 14, 2017, it is ordered,
adjudged and decreed that the appeal is abated and the cause is remanded to the 46th
District Court of Wilbarger County, Texas, for further proceedings in accordance with
this Court’s opinion entered this day.

                                           oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

      WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on September 14, 2017.


                                                        Vivian Long
                                                        VIVIAN LONG, CLERK